Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of E.M., E.M., J.L., A.L., and        Appeal from the 102nd District Court of
 M.L., Children                                        Bowie County, Texas (Tr. Ct. No. 16C1580-
                                                       102). Memorandum Opinion delivered by
 No. 06-17-00083-CV                                    Justice Moseley, Chief Justice Morriss and
                                                       Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 21, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk